Dent, Judge,

(concurring):

While I concur in the conclusion, there are some things in the opinion of Judge BRAnnon that I do not assent to without reservation. This case depends on the ownership of the northwestern bank or shore of the Ohio River. If it belongs to West Virginia, Ohio has no control over the same, and no right to establish ferries therefrom. The Constitution of this State, section 1, Art. II, claims it to be a part of this State, and it has been si held in the case of Ravenswood v. Fleming, 22 W. Va., 52. The constitution also provides in section 1, Art. 1, that “The Constitution of the United States, and the laws and treaties made in pursuance thereof, shall be the supreme law of the land-” This necessarily includes .the decisions of the Supreme Court of the United States. That court has held that exclusive jurisdiction to determine the boundary between states rests with it. Virginia v. West Virginia, 11 Wall., 39. It has already determined the boundary between t this state and the North Western territory ceded to the United States by the State of Virginia, including the State *136of Ohio, to be low water mark on the Ohio side. Handley’s lessees v. Anthony, 5 Wheat., 374; Indiana v. Kentucky, 136 U. S., 497; Bridge Co. v. Henderson City, 173 U. S. 592.
This should settle this question and put it forever at rest unless the Supreme Court of the United States should be led to change its position, which is not at all likely for the very reason that it is the only truly equitable conclusion under the circumstances that the court could justly reach in the interest of the general public good. This gives this state the land to low water mark on the Ohio side, and Ohio the land between high and low water mark on the same side, which necessarily includes the shore. The shores and bed of the river are thus held respectively by the two states in trust for the public good, and they cannot become the subject of private ownership. Ohio then has control of its shore, with the exclusive sovereign right to establish ferries therefrom to the opposite shore, while West Virginia has the same exclusive right to establish ferries from its shore. To make a complete ferry from shore to shore, both going and coming, requires the consent of both states. The navigable waters that run between the shores is under the concurrent jurisdiction of both states for the purposes of navigation, although from low water mark on the Ohio side to the West Virginia shore they are within the State of West Virginia. Conway v. Taylor, (U. S.), 1 Black, 603; Section 15, Chapter 44, Code.
In the light of the decisions of the Supreme Court of the United States, the Constitution of this State, and the holding of this Court in the case of Rawenswood v.Fleming, 22 W. Va., 52, arc wrong in so far as the Ohio shore and banks of the Ohio river are concerned for when Virginia ceded to the United States all the territory north-west of the Ohio river, the word “river” meant the line of the waters of the river at low water mark. This is a question which in my opinion has been and should remain settled. Ganers case, 3 Grat. 655; Code Va., 1860, chapter 1, section 2. The great states of Ohio and West Virginia by mutual compact should fix their line by permanent monuments so as not to permit it to be subject to the changes of the bed and shores of the river caused by natural and artificial fluctuations. Wisdom would dictate such course.